DETAILED ACTION
This is in response to communication filed on January 22, 2021.
Status of Claims
Claims 1 – 24 are pending, of which claims 1, 9, and 17 are in independent form.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/3/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1 – 24 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims in this application is the inclusion of the specific details of each circuit slice including a physical port comprising a non-volatile read-only memory that provides a unique identification to identify a circuit slice from the other circuit slices, added to the limitations of each circuit slice including an arithmetic logic unit, a multiplier, a register file, a local memory, and a plurality of logic circuits with a packed data datapath in between, and broadcasting a configuration value to enable a first logic circuit and enable a second logic circuit, as are now included in all of the independent claims, in combination with the other elements recited, which is not found in the prior art of record. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patents 8769379 and 10216685.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STEVEN G SNYDER/Primary Examiner, Art Unit 2184